DETAILED ACTION
Applicant’s amendment and arguments filed November 29, 2021 is acknowledged.
Applicant’s amendment and remarks has overcome the interpretation of 35 U.S.C. 112(f).
Claims 13 17, 33, 44, and 48 have been amended.
Claims 1-12, 18-32, 38-43, 45-47, and 49 are cancelled, and claim 50-57 has been newly added.
Claims 13-17, 33-37, 44, 48, and 50-57 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 17, 33-35, 37, 44, 48, 50, 51, 53-55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2014/0220996 A1) in view of Jeong et al. (hereinafter Jeong) (U.S. Patent Application Publication # 2012/0320842 A1).
Regarding claims 13, 33, 44, and 48, Kim teaches and discloses a method for wireless communications by a user equipment (UE) (UE, figures 2 and 13), comprising: 
determining a transmission power level parameter (reference transmission power) for an uplink transmission, wherein the transmission power level parameter has a first value (transmission power value/level for non-bundling mode) for uplink (transmission power value/level for bundling mode) for uplink transmissions with bundling ([0058]; [0059]; [0065]; [0086]; teaches determining the required transmission power for an uplink transmission from the UE to the eNB based in part on a reference transmission power value/level with one value for non-bundling mode and another value for bundling mode); and 
sending the uplink transmission, based at least in part on the determined transmission power level ([0058]; [0059]; [0065]; [0086]; teaches sending the uplink transmission according to the transmission power value/level). 
However, Kim may not explicitly disclose determining a transmission power level parameter at least in part on bundling.
Nonetheless, in the same field of endeavor, Jeong teaches and suggests determining a transmission power level parameter (transmission power; [0039]) at least in part on bundling ([0072]; [0081]; teaches the correlation between determining the power required to transmit subframes based on TTI bundling).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation between determining the power required to transmit subframes based on TTI bundling as taught by Jeong with the method as disclosed by Kim for the purpose of determining transmission power for transmitting uplink data, as suggested by Jeong.

claims 14, 34, 50, and 54, Kim, as modified by Jeong, discloses the claimed invention, but may not expressly disclose wherein the first uplink transmission comprises a RACH preamble transmission.
Nonetheless, Jeong further teaches and suggests wherein the uplink transmission comprises a RACH preamble transmission ([0012]; [0038]; teaches RACH preamble transmission in the uplink). 

Regarding claims 15, 35, 51, and 55, Kim, as modified by Jeong, discloses the claimed invention, but may not expressly disclose wherein the RACH preamble transmission comprises a RACH repetition sequence. 
Nonetheless, Jeong further teaches and suggests wherein the RACH preamble transmission comprises a RACH repetition sequence ([0012]; [0037]; teaches RACH preamble code sequence).

Regarding claims 17, 37, 54, and 57, Kim, as modified by Jeong, discloses the claimed invention, but may not expressly disclose receiving at least one of the first and second values in a broadcast system information block (SIB). 
Nonetheless, Jeong further teaches and suggests receiving at least one of the first and second values in a broadcast system information block (SIB) ([0015]; [0101]; [0118]; [0120]; teaches using system information for receiving information from the BS).

Claims 16, 36, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2014/0220996 A1) in view of Jeong et al. (hereinafter Jeong) (U.S. Patent Application Publication # 2012/0320842 A1), and further in view of Park et al. (hereinafter Park) (U.S. Patent Application Publication # 2015/0351132 A1).
Regarding claims 16, 36, 52, and 56, Kim, as modified by Jeong, discloses the claimed invention, but may not expressly disclose wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission.
Nonetheless, in the same field of endeavor, Park teaches and suggests wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission ([0061]; transmitting on a PUSCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate uplink transmission comprising PUSCH as taught by Park with the method as disclosed by Kim, as modified by Jeong, for the purpose of providing flexibility in selecting a TTI bundle size, as suggested by Park.

Response to Arguments
Applicant's arguments with respect to claims 13-17, 33-37, 44, 48, and 50-57 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 25, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477